DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1 - 11 and 18 - 30 in the reply filed on January 14th, 2021 is acknowledged.  The traversal is on the ground(s) that a serious burden has not been established.  This is not found persuasive because, as set forth in the restriction requirement mailed December 30th, 2020, the various species would require a different field of search. In particular, the various species within group 1 would require different search terms to capture the different structure presented in each species. Further, a single reference is unlikely to disclose the various species simultaneously. The same reasoning applies to the species in Group 2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 11 and 21 - 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the body" in the second paragraph.  While this is interpreted as referring to the rotatable body, there may be room for confusion as many of the other components of the adapter would also have bodies.

Claim 2 recites the limitation "the second direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3 - 11 are rejected via their dependency on claim 1.

Claim 21 recites the limitation "the body" in the second paragraph.  While this is interpreted as referring to the rotatable body, there may be room for confusion as many of the other components of the adapter would also have bodies.

Claim 24 recites the limitation "the second direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 11, 18-23, 25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0297453 A1), hereinafter Kim.
	
	Regarding claim 1, an adapter for connection with a fluid container (Figs. 2 - 3; Abstract), the adapter comprising an outer housing having a distal end, a proximal end, and a sidewall extending between the distal end and the proximal end (element 16; Paragraph 10), an inner member comprising a rotatable body within the outer housing (element 28; Paragraphs 10 - 11 and 47), a first locking arrangement engageable with the inner member and configured to restrict the inner member from rotating relative to the outer housing in a first direction (element 36; Paragraph 47), and a second locking arrangement engageable with the inner 

	Regarding claim 3, Kim discloses the invention as claimed. Kim further discloses the inner member is transitional from an extended position to a recessed position by applying a compressive force to the inner member (Paragraph 11).

	Regarding claim 4, Kim discloses the invention as claimed. Kim further discloses the first locking arrangement comprises at least one tooth extending inward from an inner surface of the sidewall of the outer housing and a corresponding tooth on the body of the inner member configured to engage the tooth on the sidewall (Paragraphs 58 and 63).

	Regarding claim 5, Kim discloses the invention as claimed. Kim further discloses the at least one tooth extending inward from the inner surface of the sidewall of the outer housing and the corresponding tooth on the body of the inner member comprises an angled portion 

	Regarding claim 6, Kim discloses the invention as claimed. Kim further discloses the first locking arrangement comprises a plurality of teeth extending around a circumferential inner surface of the sidewall of the outer housing and a plurality of corresponding teeth extending from a distal end of the body of the inner member (Fig. 10, element 36, Figs. 12 and 13, element 82; Paragraphs 58 and 63).

	Regarding claim 7, Kim discloses the invention as claimed. Kim further discloses the second locking arrangement comprises at least one inwardly extending locking tab connected to a portion of an inner surface of the side connected to a portion of an inner surface of the sidewall of the outer housing and configured to engage the proximal surface of the inner member (Figs. 9 and 12; Paragraph 14; second locking arrangement would also be connected to an inner surface of the sidewall by hinge 80 as best seen in Fig. 14).

	Regarding claim 8, Kim discloses the invention as claimed. Kim further discloses the second locking arrangement comprises at least two inwardly extending locking tabs positioned on opposing sides of the sidewall of the outer housing (Fig. 13; Paragraphs 14 and 60).

	Regarding claim 9, Kim discloses the invention as claimed. Kim further discloses the at least one locking tab comprising a locking surface configured such that applying a compressive 

	Regarding claim 10, Kim discloses the invention as claimed. Kim further discloses the connector comprising an outer surface with helical threads configured to engage corresponding threads on an inner surface of a portion of the fluid container (Figs. 1, elements 14 and 9; Paragraph 44).

	Regarding claim 11, Kim discloses the invention as claimed. Kim further discloses the connector comprises a Luer connector configured to receive a corresponding Luer connection of the fluid container (Paragraphs 15 and 44).

	Regarding claim 18, Kim discloses an adapter for connection with a fluid container (Figs. 2 - 3; Abstract), the adapter comprising an outer housing having a distal end, a proximal end, and a sidewall extending between the distal end and the proximal end (element 16; Paragraph 10), an inner member comprising a rotatable body within the outer housing (element 28; Paragraphs 10 - 11 and 47), a first locking arrangement engageable with the inner member with the inner member and configured to restrict the inner member from rotating relative to the 
	Also, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Kim teaches the method as claimed.

	Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Kim teaches the method as claimed.

	Regarding claim 20, Kim discloses the invention as claimed. Kim further discloses wherein at least one grasping member comprises two flanges positioned on the connector, each flange comprising a vertical portion that extends vertically along a side surface of the connector, and wherein the flanges are configured for grasping by the user to prevent rotation of the inner member in a second direction, in which the second direction is opposite the first direction (Fig. 19, element 92; Paragraph 72).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Kim teaches the method as claimed.

	Regarding claim 21, Kim discloses an adapter for connection with a fluid container (Figs. 2 - 3; Abstract), the adapter comprising an outer housing having a distal end, a proximal end, and a sidewall extending between the distal end and the proximal end (element 16; Paragraph 10), a hub cover attached to the proximal end of the outer housing (Fig. 20, element 94), an inner member comprising a rotatable body within the outer housing (element 28; Paragraphs 10 - 11 and 47), a first locking arrangement engageable with the inner member with the inner member and configured to restrict the inner member from rotating relative to the outer housing in a first direction (element 36; Paragraph 47), and a second locking arrangement engageable with the inner member and configured to restrict the inner member from moving in a proximal direction relative to the outer housing (Fig. 13 shows the second locking element 38 protruding into recesses in the inner member via tabs 76 which would inherently prevent the inner member from moving in a proximal direction due to teeth 82), wherein the adapter is transitionable between a disengaged state, in which both the first locking arrangement and the second locking arrangement are not engaged with the inner member, a first fully engaged state 

	Regarding claim 22, Kim discloses the invention as claimed. Kim further discloses the hub cover is integrally formed on the proximal end of the outer housing and is configured to surround the rotatable body of the inner member when the inner member is connected to the outer housing (Fig. 20, element 94; Paragraph 73).

	Regarding claim 23, Kim discloses the invention as claimed. Kim further discloses the hub cover substantially flexible so as to contact the inner member to prevent rotation of the inner member relative to the outer housing (Fig. 20, elements 94 and 96; Paragraph 73).

	Regarding claim 25, Kim discloses the invention as claimed. Kim further discloses the inner member is transitional from an extended position to a recessed position by applying a compressive force to the inner member (Paragraph 11).

	Regarding claim 30, Kim discloses the invention as claimed. Kim further discloses the sidewall of the outer housing defines at least one indentation to assist a user in gripping the adapter (i.e. narrower grip portion; Paragraph 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1, and further in view of Sjögren et al (US 2014/0150925 A1), hereinafter Sjögren.

Regarding claim 2, Kim substantially discloses the invention as claimed. Kim further teaches the inner member is rotatable in a first and second direction when the connector is in a disengaged state (Paragraph 11), wherein the inner member is prevented from rotating when the connector is in the first fully engaged state (Paragraph 47).
Kim does not explicitly teach wherein the inner member is prevented from retracting proximally out of the housing while permitting the inner member to rotate freely in the second fully engaged state.
In the same field of endeavor, Sjögren teaches an adapter for connection with a fluid container (Figs. 1 - 3; Abstract) comprising a locking mechanism which prevents an inner member from retracting proximally out of a housing while permitting the inner member to rotate freely (Most clearly shown in Figs. 2B, element 72, and the corresponding latch defined in the outer housing 14; also see paragraphs 11 and 35 which indicates the inner member can still rotate).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 21, and further in view of Sjögren.

Regarding claim 24, Kim substantially discloses the invention as claimed. Kim further teaches the inner member is rotatable in a first and second direction when the connector is in a disengaged state (Paragraph 11), wherein the inner member is prevented from rotating when the connector is in the first fully engaged state (Paragraph 47).
Kim does not explicitly teach wherein the inner member is prevented from retracting proximally out of the housing while permitting the inner member to rotate freely in the second fully engaged state.
In the same field of endeavor, Sjögren teaches an adapter for connection with a fluid container (Figs. 1 - 3; Abstract) comprising a locking mechanism which prevents an inner member from retracting proximally out of a housing while permitting the inner member to rotate freely (Most clearly shown in Figs. 2B, element 72, and the corresponding latch defined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer members of Kim to comprise the locking mechanism of Sjögren. Doing so would predictably prevent the inner member from retracting proximally out of the housing while permitting the inner member to rotate freely in a second fully engaged state. Doing so would be obvious in order to secure the inner member, but to also allow rotation to operate the connector, such as to allow a needle to extend through as recognized in Paragraph 35 of Sjögren.

Allowable Subject Matter

Claims 26 - 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 26 the closest prior art drawn to Kim fails to show or make obvious the claimed combination of elements, particularly the limitations of at least one tooth extending inward from an inner surface of the inner member as no portion of the outer housing of Kim is internal to the inner member.
at least one inwardly extending locking tab connected to a portion of the inner surface of the inner member.
Claims 27 and 29 are objected to as being dependent on claims 26 and 28 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2016/0361504 A1) discloses an inner connection member with inwardly protruding locking members, however was published less than one year before the effective filing date of the instant application, and is under the same assignee.
Koyama (US 2012/0168464 A1) discloses a similar inner member with locking teeth (Fig. 4).
Novacek et al. (US 5,462,531 A) discloses a similar arrangement of an inner member and outer housing with locking arrangements.
Sanders et al. (US 2015/0297839 A1) discloses a similar adapter device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781